Title: Abigail Adams to John Adams, 31 August 1776
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       August 31 1776
      
     
     You know not How dissapointed I was to Night when the Post came in and I received no Letter from You. Tis the first Saturdays post which has come in since I have been in Town without a Letter from you. It has given me more pain to Night than it would any other time, because of some Falce and foolish reports I hope.
     I will not, more than I can help, give way to rumours which I have no reason to believe true. Yet at such a time as this when all the Malice of Satan has possessd our foes, when they have recourse to secret poison, assassanation and every wicked art that Hell can Musture, I own my self allarmd and my fears sometimes overpower me.
     But I commit you to the great Gaurdian and protecter of the just, and trust in him that we shall meet and rejoice together, in spight of all the Malice of Earth and Hell.
     I hope before this time that Bass has arrived with your Horses, and that you are prepairing to return to your own State. How anxiously do I expect you. On Monday I return to my own habitation with our Little Charles who is weak and feeble, and who wants the air and excercise of the Country to restore him. The Little flock have all left me but Him. Mrs. Cranch came into Town yesterday and carried out Nabby and Tommy, the Dr. would not consent to Charles going till Monday. His are but just cleverly turnd. Your Worthy Parent mett them, Mrs. Cranch writes me, upon their return and weept for joy to see them again. I have often pittied her anxiety which I know has been great upon this occasion. My own dear Mother is saved all she would have felt. My Unkle Quincy has been a parent to us, with us every week, anxious to the greatest Degree about you, solisitious about your return, declared he would sit of for you himself if Bass would not come immediately.
     Mr. A did not get here till the 27 of the month, not till I had engaged your Horses and they were ready to come away.
     In the Letter by Him you say you wonder whether the General Court have thought of doing any thing for you, at which I was a Little surprizd.
     When I was at Plymouth Coll. Warren mentiond some accounts which were left with Him upon which a committe was orderd but he never got them to do any thing. Said Cushing had got all His setled and he reminded them of that, but nothing had been done. He further said that a Member from Road Island wrote to Him to know what was given to the Delegates here and he asked C——g who told him that they were allowd 12s. pr. day and their expences. 18 was allowd at Road Island to theirs. I replied that it must be something which had been lately done for I knew nothing of it. He said no he understood C——g that it had been allowed from the first, that is from last April twelve month. I however believed that you had never Received any thing more than your expences tho I could not absolutely say.
     This I know they will be very willing you should Labour for them as long as your Health and Strength will last, and when they are intirely exausted you may provide for yourself and family as you can.
     
     
      September 2. 1776
     
     This is a Beautifull Morning. I see it with joy, and I hope thankfullness. I came here with all my treasure of children, have passd thro one of the most terible Diseases to which humane Nature is subject, and not one of us is wanting. I should go home with a much lighter Heart if I had heard from you. I wish you would not miss a Post whilst you tarry tho you write no more than that you are well.
     In the Course of the week past we have had many reports of Battles at New York, none of which gain credit. An other peice of Trechery is come to light and as it is in the Military way I hope an Example will be made of the Wretch. What Blindness, what infatuation to suffer the Mayor of the city after having proved himself such a rascel and villan to go at large. To err upon the Leniant Hand is best no doubt, but to suffer such crimes to go unpunished is offensive in the sight of Heaven I doubt not.
     Little Charles stands by and sends Duty to Pappa, says Mamma did you get any Letters a Saturday? No. Then why do you write Mamma.
     
      Adieu. Ever ever Yours.
     
    